DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 have been reviewed and are under consideration by this office action.
	Drawings
The drawings submitted 03/30/2018 have been reviewed and are considered acceptable.

Specification
The specification filed on 03/30/2018 has been reviewed and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 (claims 7 and 13 are similar) recites features which do not have adequate written description.  
These are: 
    PNG
    media_image1.png
    200
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    534
    media_image2.png
    Greyscale

	The specification discusses the predictive functions and predictive values being used to produce predictive values as shown here:
Paragraph 10:

    PNG
    media_image3.png
    383
    654
    media_image3.png
    Greyscale

Paragraph 11: 

    PNG
    media_image4.png
    356
    652
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    386
    655
    media_image5.png
    Greyscale

Paragraph 30

    PNG
    media_image6.png
    320
    644
    media_image6.png
    Greyscale

While the specification provides verbatim support for the use of predictive functions to produce predictive values, it does not disclose what these functions are, how they are used to produce the predictive values, what predictive values are being produced, and what inputs are used to produce these values based on the function.


The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.

The MPEP in 2161 states: 
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps /procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the predictive functions as described above, however fails to adequately describe the details for this element in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs this prediction (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.   
 	Claims 2-6, 8-12, 14-18 depend on claims 1, 7, and 13 and thus inherit the deficiency of their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 USC 101.
Claim 13 recites a computer readable storage medium.  According to a broadest reasonable interpretation a storage medium can be broadly construed to be a carrier wave or signal, which is not statutory under 35 USC 101.  The examiner suggests amending the claim to recite “non-transitory” to overcome this rejection.  Claims 14-18 depend on Claim 13 and inherit this deficiency.

Reasons for Overcoming the Prior Art
None of the prior art of record, taken individually or in combination, teach or suggest all of the limitations of independent claims 1, 7, and 13 to:

    PNG
    media_image7.png
    86
    540
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    269
    564
    media_image8.png
    Greyscale
 



    PNG
    media_image9.png
    203
    620
    media_image9.png
    Greyscale

 (i.e. a plurality of models comprising a knowledge graph, predictive functions, and set of functions, providing the model to registered actors, and triggering predictive functions). The prior art references most closely resembling Applicant’s claimed invention are as follows: 
-	Kall et al. (US 20030149608 A1) – describes coordination and synchronization provided by this invention is key in supporting a collaborative execution model and further describes a suite of highly configurable application templates have been engineered to provide basic production management functions such as work order management, WIP management, inventory management, material management, etc. The application templates are designed to be used as stand-alone components, or can be either assembled or configured or both into a cohesive solution to provide a basic foundation layer for a Collaborative Manufacturing Execution System (CMES)
-	Clark et al. (US 20050071207 A1) – describes direct first tier and later tier suppliers to allocate parts in relatively short supply to particular projects within an enterprise in which the manufacturer is included; can define dictionaries of data shared among tiers and further describes the use of knowledge graphs.
-	Said et al. (US 20140156724 A1) – describes direct first tier and later tier suppliers to allocate parts in relatively short supply to particular projects within an enterprise in which the manufacturer is included; can define dictionaries of data shared among tiers and further describes 
-	Hertz et al. (US 20180082183 A1) – describes datasets of information are used to model one or more different entities, each of which may have a relationship with other entities. For example, a company entity may be impacted by, and thereby have a relationship with, any of the following entities: a commodity or natural resource… and one or more competitor, supplier or customer and further describes a machine learning classifier that predicts the probability of a possible relationship for a given pair of identified entities
-	Voight et al. (US 20120185486 A1) – describes a segmented community according to one embodiment is a separate, exclusive or semi-exclusive web-based social network wherein each authenticated segmented community member accesses or interacts with other members of their respective segmented community
-	Dunne et al. (US 20180218468 A1) – describes collaboration data 115 compiled by the data collection module 110 and the survival quotients provided by the data aggregation module 120 to predict the longevities of mentoring relationships. Specifically, the longevity prediction module 130 produces a prediction value for a mentoring relationship involving a prospective mentor in a particular subject area by applying a prediction model based on the collaboration data and the survival quotient of the prospective mentor in the particular subject area
-	Gupta et al. (US 20100325214 A1) – describes meta information can include online presence, availability information, a calendar schedule, geographic location, time zone, expertise, and profile related information. Candidates for the collaboration session can be tagged based on common interests, team membership, or project information, for example. In this way, a predictive model for availability is built for the collaboration session candidates.
Carty et al. (US 20140207486 A1) – describes providing business logic enabling a Health Service Catalog 714 built on a similar model for delivering IT services, the Health Service Catalog 714 is a certified registry of "released and/or available" health service protocols organized as templates [Health Service Policy Templates, see FIG. 8A] of individual or as comprehensive sets of services that a healthcare organization provides to its members under managed care or otherwise. Each Health Service Policy template
-	Franchitti (US 20190171438 A1) – describes techniques use simplified biological neural networks that attempt to mimic the way humans learn, we are not attempting to mimic telepathy here by considering a collaboration model that may look like the one humans use to collaborate.
-	Geddes et al. (US 7409356 B1) – describes an intelligent supply chain collaboration system that uses shared knowledge about business objectives and business situations to effect collaboration between business entities without reducing autonomy for the collaborating businesses and further describes a knowledge representation for expressing causal relationships in an operational domain as well as the intentions of a user
-	Jaganmohan (US 10943072 B1) – describes a knowledge base builder module or a knowledge graph builder module, according to one embodiment of the present invention. A knowledge graph provides a collection of interlinked descriptions of real-world objects, events, people, abstract concepts etc., which are termed as entities and further describes determining one or more matching entities and one or more matching relationships on the knowledge graph that match the semantic meaning, based on the user attribute, the user context, and the word embedding; generating a sequence of analytical instructions from the one or more matching entities and the one or more matching relationships
Chandra et al. (US 6091724 A) – describes a search data structure, such as a search tree or a search graph. One example of a search graph 400 is depicted in FIG. 4. A search graph is a directed acyclic graph, with a distinguished source node 403, one or more terminal nodes 401 (i.e., the octagonal nodes) and one or more intermediate nodes 408. Each terminal node is labeled with a client address
-	Nontani et al. (US 7039562 B1) – describes a meta-model for the supply chain collaboration service. The collaboration service designer communicates the file containing the meta-model for the supply chain collaboration service for access by a collaboration service generator. The collaboration service generator includes software. The collaboration service generator accesses the generated file containing the meta-model for the supply chain collaboration service
-	X. Xu, A. Nieto, B. R. Ferrer, R. Camp and J. L. M. Lastra, "Cloud based solution enabling collaborative supply network optimization for an original equipment manufacturer," 2016 IEEE 14th International Conference on Industrial Informatics (INDIN), 2016, pp. 689-694, doi: 10.1109/INDIN.2016.7819248 describes an integration platform of sorts. From the FH perspective, the main objective to accomplish would be to enable seamless communication between FH and its suppliers and customers.
-	F. Hauser, V. Pomponne, Z. Jiang, J. Lamothe and F. Benaben, "Processes orchestration for preventing and managing shortages in a supply chain a dermo-cosmetics use case," 2017 International Conference on Engineering, Technology and Innovation (ICE/ITMC), 2017, pp. 1227-1234, doi: 10.1109/ICE.2017.8280020 describes updates of plans in some of the Legacy systems. Such information are not synchronized in the whole supply chain, are shared in real time only partially are visible only to some of the planners.
M. J. Islam, B. R. Ferrer, X. Xu, A. Nieto and J. L. M. Lastra, "Implementation of an industrial visualization model for collaborative networks," 2016 IEEE 14th International Conference on Industrial Informatics (INDIN), 2016, pp. 720-725, doi: 10.1109/INDIN.2016.7819253 describes application knowledge has been described by including different related domain knowledge and creating application specific concepts, instances and Semantic Web Rule Language (SWRL) rules [14]. These instance and rules are not
generic and vary in different situational case.
-	Ping, L et al. "Study on multi-agent-based agile supply chain management," Int J Adv Manuf Technol (2004) 23: 197–203; retrieved from https://link.springer.com/content/pdf /10.1007/s00170-003-1626-x.pdf  (Year: 2004) describes A supply chain is a network from the topologic structure which is composed of autonomous or semi-autonomous enterprises. The enterprises all work together for procurement, production, delivery, and so on [10]. There is a main enterprise in the supply chain that is responsible for configuring the supply chain according to the demand information and for achieving supply chain value using fund flow, material flow and information flow as mediums.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623